FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlic et al. (U.S. Publication No. 2013/0171030) in view of Cable (U.S. Patent No. 6,432,897).
	Concerning claims 1 & 10, Ferlic discloses a method comprising:
	Pressing and producing, by directly griping by hand, a shaped foam scrubber premoistened with a disinfecting solution against a Central Venous Catheter (CVC) system port in a manner resulting in conformal contact (paragraph 14) of the shaped foam simultaneously to a side of the CVC system port and top of the CVC system port (Figure 4), such that a sliding friction force is generated between the shaped foam and the CVC system port (paragraphs 63, 80 and 155-157); 
	Scrubbing the CVC system port with the shaped foam in a twisting motion while applying the friction force for a given amount of time to remove biofilm (paragraph 106); and
	Disengaging the shaped foam from the CVC system port when the biofilm has been removed (paragraph 107).
Ferlic does not appear to disclose the step of producing and receiving an audible feedback sound having a predetermined volume at the foam scrubber, and determining that the sound is associated with the sliding friction force and twisting motion of the shape foam pressed against the CVC system port that indicates that the biofilm is being removed however.  Nonetheless, it is extremely well known in the art of removing bacteria from a surface to wipe the surface of the object until you hear an audible squeaking sound otherwise known as squeaky clean.  Once such example is provided by Cable in which the reference discloses a method of removing soils from the surface of an object with a surface cleaner (column 2, lines 20-35).  The reference continues to disclose that the method applies a solution to the surface to be cleaned and scrubs said surface with a cloth until a distinct squeaking sound (i.e. a predetermined volume which is the volume in which the operator can hear said sound; concerning claim 11) is made in order to signal to an operator that complete removal of the soil has been accomplished (column 4, lines 55-65), wherein one of ordinary skill would automatically recognize to tailor the amount of force applied to the cloth in order to achieve said squeak.  
As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to scrub the CVC system port with the shaped foam of Ferlic to produce a predetermined audible feedback sound that is received, and determine that said sound is associated with the sliding friction force and the twisting motion between the shaped foam and CVC to indicate that the biofilm is being removed; because Cable teaches that an audible squeaky clean sound between two objects is an indication that complete removal of the film/soil has been removed.  Therefore, one of ordinary skill would scrub the CVC system port with the shaped foam (as noted above) of Ferlic until an audible sound is produced and received because Cable teaches that such a sound is an indication of complete removal of biofilms/soils from a surface.  Thus, these limitations are met by Ferlic in view of Cable.
Concerning the limitation of the shaped foam is rectangular, although Ferlic does not appear to disclose that said foam is rectangular, but merely cylindrical (paragraph 21); In Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Accordingly, the claimed dimensions and shapes of the foam being rectangular is not considered to be patentably distinct from the disclosed Ferlic shaped foam device (See MPEP 2144.04).
As such, claims 1 & 10 are not patentable over Ferlic in view of Cable.

Regarding claims 4 and 14, Ferlic continues to disclose that the disinfecting solution comprises a chlorhexidine gluconate (paragraph 66).

Concerning claims 5, 6, 15 and 16, Ferlic also discloses adjusting the pressure of the shaped foam scrubber to tailor the sliding friction force, and then releasing the gripping of the shaped foam scrubber (paragraphs 115 and 126).

With respect to claims 8 and 18, Ferlic also discloses removing the shaped foam scrubber including the disinfecting solution contained therein (paragraph 126) from a liquid-impermeable pouch (paragraph 87; Figures 10 and 11).

Concerning claims 9 and 20, Ferlic further discloses disposing the shaped foam scrubber after a single use (paragraph 63).

Claim 12 is met by Ferlic in view of Cable, as Cable discloses that the audible squeaking sound signals to the user that a complete removal of the component of the surface has been achieved.

Regarding claim 17, Ferlic further discloses capping the CVC system port with the foam scrubber (paragraph 126). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlic et al. (U.S. Publication No. 2013/0171030) in view of Cable (U.S. Patent No. 6,432,897) as applied to claims 1 and 10 above, and further in view of DuPont et al. (U.S. Publication No. 2017/0274198).
Ferlic is relied upon as set forth above.  Ferlic does not appear to disclose that the foam material is a melamine foam.  DuPont disclose a method for disinfecting a CVC with a foam material (paragraph 189), wherein the foam material contains a disinfecting solution (paragraph 190).  The reference continues to disclose that the foam material is a melamine foam material; as a melamine foam material provides optimal swelling ratios and mechanical strength for holding a disinfecting solution therein and maintaining integrity when placed on said CVC (paragraph 189).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a melamine foam in Ferlic; as said foam has proven to be optimal for holding a disinfecting solution therein and maintaining integrity when placed on the port of a CVC as exemplified by DuPont.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlic et al. (U.S. Publication No. 2013/0171030) in view of Cable (U.S. Patent No. 6,432,897) as applied to claims 1 and 10 above, and further in view of the Applicant’s Admitted Prior Art.
Concerning claims 21 and 23, Ferlic in view of Cable is relied upon as set forth above, wherein Ferlic in view of Cable continues to disclose scrubbing the CVC system port with the shaped foam in a twisting motion while applying the friction force for a given amount of time to remove the biofilm (paragraph 106).  Ferlic in view of Cable does not appear to disclose that said step comprises scrubbing the port with the foam according to a scrubbing step of the Scrub the Hub protocol.  Nonetheless, Applicant’s instant specification notes: 
In paragraph 7, the “Scrub the Hub” (STH) protocol has been issued by the Center for Disease Control (CDC); and
STH protocol recommends cleaning IV ports with swabs or wipes for at least 15 seconds in paragraph 8.
As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to scrub the CVC system port with the shaped foam of Ferlic according to the Scrub the Hub protocol because the Scrub the Hub protocol has been issued by the Center for Disease Control, and is readily known according to the Applicant’s own admission.  Therefore, claims 21 and 23 are met by Ferlic in view of Cable and the Applicant’s Admitted Prior Art.

Regarding claim 22, Ferlic continues to disclose disengaging, upon completion of the scrubbing step, the shaped foam from the CVC system port (paragraph 107).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799